 646DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployees may. communicate directly with the Board'sRegional Office,FourthNo. TL 6-1782, if theyhave any questions concerning this notice or compliancewith its provision.Metropolitan District Council of Philadelphia and Vicinity ofthe United Brotherhood of Carpenters and Joiners of America,AFL-CIO,and its affiliated Local UnionsandCharles B. MahinMetropolitan District Council of Philadelphia and Vicinity ofthe United Brotherhood of Carpenters and Joiners of America,AFL-CIO,and its affiliated Local Unions,and said Council'sOfficer, Robert H. Gray, Secretary-Treasurer, and Representa-tives Charles L. Boyer, Edward Kane and Edward GoldsteinandCharles B. Mahin and National Woodwork ManufacturersAssociation.Cases Nos. 4-CL+'-9 and 4-CC-258.November 12,1964DECISION AND ORDEROn February 7, 1964, Trial Examiner Louis Libbin issued hisDecision in the above-entitled proceeding, finding that Respondentshad engaged in and were engaging in certain unfair labor practicesand recommending that they cease and desist therefrom and takecertain affirmative action, as set forth in the attached Decision. Healsofound that Respondents had not engaged in certain other unfairlabor practices alleged in the complaint and recommended dismissalof these allegations. Thereafter, the General Counsel, the ChargingParty, and the Respondents filed exceptions to the Decision and sup-porting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel 1 [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the entirerecord in the case, including the Decision, the exceptions, and thebriefs, and hereby adopts the findings, conclusions, and recommenda-tionsof the Trial Examiner.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that Respondents, Metro-'Charging Parties' request for oral argument is hereby denied as the record, the excep-tions,and brief adequately present the issues and positions of the parties.149 NLRB No. 65. METROPOLITAN DISTRICT COUNCIL OF PHILA., ETC.647politan District Council of Philadelphia and Vicinity of the UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO, andits affiliated Local Unions, their officers, agents, successors, assigns,and representatives, including RobertH. Gray and Charles L.Boyer, shall take the action set forth in the Trial Examiner's recom-mended Order.MEMBER BROWN, dissenting in part :I dissent from the majority opinion to the extent that it finds aviolation of Section 8(b) (4) (B) of the Act.As found by the Trial Examiner and my colleagues, RespondentDistrictCouncil and general contractors Nason, McDonnell, andDriscoll were parties to contracts containing the same lawful work-protection clause designed to protect and preserve certain cutting andfittingwork on doors which the jobsite carpenters covered therebynormally performed. In the face of this contractual provision, thegeneral contractors subcontracted the millwork on doors thereby de-priving the jobsite carpenters of this cutting and fitting work.Respondents invoked the "will not handle" clause and refused tohang these precut and prefit doors. It is found by the Trial Examinerand my colleagues that this action was not aimed at the precut, prefitmillwork, but was solely directed at the loss of the cutting and fittingwork which would otherwise be performed by the jobsite carpenters.Yet, the majority opinion is holding that Respondents thereby vio-lated Section 8(b) (4) (B) of the Act.That conclusion is thought by my colleagues to follow from theirsubsidiary finding that Nason, McDonnell, and Driscoll were power-less to control the assignment of the cutting and fitting work. But,as I have heretofore pointed out,2 this is faulty reasoning for itmakes the incidental factor of the extent to which an employer couldsatisfy a union's demands the determinative factor in ascertaining aunion's objective in a given case. I believe that all the circumstances,including, of course, the factor of control, need to be considered indetermining a union's objective in these cases; and the total picturein the instant matter, as has already been shown, is that of actiontaken pursuant to a lawful contract 3 to protect the job opportunities2 See my dissenting opinion inOhio Valley Carpenters District Council,United Brother-hood of Carpenters and Joiners of America,AFL-CIO etat. (Cardinal Industries,Inc.),144 NLRB 913 In the words of the Trial Examiner,the pertinent contractual provision"is not con-cerned with the nature of the employer with whom the contractor does business nor withthe employment conditions of other employers or employees,nor does it attempt to controlsuch other employers or employeesThe provision guards against encroachments on thecutting out and fitting work of the contract unit employees who have performed that workin the past.Its purpose is plainly to, regulate the relations between the general con-tractor and his own employees and to'protect a legitimate economic interest of the em-ployees by preserving their unit work " SeeService and Maintenance Employees'UnionLocal No. 399(Sal Efron, d/b/a Superior SouvenirBookCompany),148 NLRB 1033. 648DECISIONSOF NATIONALLABOR RELATIONS BOARDof employees covered by the contract.4 Such activity is certainly notproscribed by Section 8(b) (4) (B).4 This is as true of the action taken against Nason,McDonnell,and Driscoll as it is ofthe identical action taken with respect to Frouge,which my colleagues are finding waslawful solely because Frouge had control over the assignment of work in dispute.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon separate charges filed on June 13,1963,by CharlesB.Mahin,an individual,and by Charles B. Mahin and National Woodwork Manufacturers Association,theGeneral Counsel of the National Labor Relations Board,by the RegionalDirector for Region 4, Philadelphia,Pennsylvania,issued his amended consolidatedcomplaint,dated October 4,1963, against the Metropolitan District Council ofPhiladelphia and Vicinity of the United Brotherhood of Carpenters and Joinersof America,AFL-CIO,herein called District Council,against the District Council'saffiliated Local Unions,herein called the Affiliated Locals and against the DistrictCouncil's Secretary-treasurer Robert H.Gray and Representative Charles L. Boyer,Edward Kane,and Edward Goldstein.With respect to the unfair labor practices,said complaint alleges, in substance,thatRespondents District Council and theLocal Unions have entered into, maintained,implemented,and enforced collective-bargaining agreements with certain named employers in violation of Section 8(e)of the Act, and that all Respondents have engaged in conduct violative of Section8(b)(4)(i)and (ii)(A) and(B) and Section 2(6) and(7) of the Act. In itsduly filed answer,Respondents denied the unfair labor practice allegations.Pursuant to due notice, a hearing was held before Trial Examiner Louis Libbinin Philadelphia,Pennsylvania,on October 16 through 18, 1963.All parties wererepresented,participated in the hearing, and were given full opportunity to beheard, examine and cross-examine witnesses,introduce relevant evidence, argueorally, and file briefs.Respondents'motion to dismiss all allegations in the com-plaint,made at the close of the hearing and upon which I reserved ruling, ishereby granted in part and denied in part in accordance with the findings andconclusions hereinafter made.On December 9, 1963, all parties filed briefs, whichI have fully considered.Upon the entire record1in the case and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE EMPLOYERS INVOLVED AND THEIR BUSINESSGeneral Building Contractors Association,Inc., herein called GBCA,a Pennsyl-vania nonprofit corporation,with its office and principal place of business in Phila-delphia, has at all times material herein engaged in joint group collective bargain-ing for its employer-members who are engaged in the building and constructionof schools,hospitals,factories,and other structures in the Philadelphia,Pennsylvania,area.John J.McDonnell,Inc., herein calledMcDonnell,a Pennsylvania corporationand a member ofGBCA,isengaged in the business of a general contractorwith its principal place of business in Upper Darby, Pennsylvania.In 1963 McDon-nellwas general contractor for the construction of the North Junior High SchoolinWest Chester,Pennsylvania.The parties stipulated that,ifcalled,witnesseswould testify that McDonnell purchased and received on this job materials fromoutside the Commonwealth of Pennsylvania valued in excess of $50,000.Nason and Cullen,Inc., herein called Nason,a Pennsylvania corporation andamember ofGBCA,isengaged in the business of a general contractor withitsprincipal place of business in Philadelphia,Pennsylvania.In 1963 Nason wasthe general contractor for the construction of the St. Aloysius Academy for Boysat Bryn Mawr,Pennsylvania.The parties stipulated that,if called, witnesses wouldtestify that Nason purchased and received on this job materials from outside theCommonwealth of Pennsylvania valued in excess of$50,000.L.F.Driscoll Company, herein called Driscoll,isa Pennsylvania corporationengaged in the business of a general contractor with its principal place of businessin Philadelphia,Pennsylvania.In 1963 Driscoll was the general contractor on1Obvious errors In the typewritten transcript of testimony are noted and corrected. METROPOLITAN DISTRICT COUNCIL OF PHILA., ETC.649a job for the Coatesville Hospital in Coatesville, Pennsylvania.The parties stipulat-ed that,ifcalled,witnesseswould testify that Driscoll purchased and receivedon this job materials from outside the State of Pennsylvania valued in excess of$50,000.Frouge Corporation, herein called Frouge, is a Delaware corporation engagedin the business of a general contractor with its main office in Bridgeport,Connecti-cut.In 1963 Frouge was the general contractor for the construction of theCapehart Housing Project in Philadelphia, Pennsylvania.The parties stipulatedthat, if called, witnesses would testify that Frouge purchased and received on thisjob materials from outside the State of Pennsylvania valued in excess of $50,000.Hardwood Products Corporation, herein called Hardwood is a Wisconsin corpora-tion engaged in the manufacture of doors and related products with its principalplace of business in Neenah, Wisconsin. Oxford Plastic Products Co., herein calledOxford, is a Pennsylvania corporation engaged in the manufacture of doors andrelatedproductswith its principal place of business in Oxford, Pennsylvania.Mohawk Flush Doors, Inc., herein called Mohawk, is an Indiana corporation en-gaged in the manufacture of doors and related products with its principal place ofbusiness in Sunbury, Pennsylvania. The parties stipulated that, if called, witnesseswould testify that in 1962 Hardwood shipped products valued in excess of $2,000,000to parties outside the State of Wisconsin,that during the 12 months precedingthe instant hearing Oxford shipped products valued in excess of $70,000 to partiesoutside the Commonwealth of Pennsylvania, and that during 1962 Mohawk shippedgoods valued at $100,000 to parties outside the Commonwealth of Pennsylvania.Upon the above undisputed facts, I find that McDonnell, Nason, Driscoll, Frouge,Hardwood, Oxford, and Mohawk are engaged in commerce within the meaningof Sections 2(6) and (7) and 8(b) (4) of the Act.II.THE RESPONDENTSMetropolitan District Council of Philadelphia and Vicinity of the United Brother-hood of Carpenters and Joiners of America,AFL-CIO,herein called District Coun-cil, is admitted to be, as I find,a labor organization within the meaning ofSection 2(5) of the Act.The complaint also alleges,and the answer denies, that the District Council'saffiliated Local Unions, herein calledthe AffiliatedLocals, are also labor organiza-tions within the meaning of Section2(5) of the Act.For the reasons hereinafterset forth,Ifind that the Affiliated Locals are labor organizations within themeaning of the Act.The complaint alleges, and the answer admits, that at all times material hereinRobertH.Grayhas been secretary-treasurer and an officer and agent of theDistrict Council,and that Charles L. Boyer, Edward Kane, and Edward Goldsteinhave each been representatives and agents of District Council.I find that, at alltimes material herein,Gray,Boyer, Kane, and Goldstein have been agents of theDistrictCouncil within the meaning of Sections 2(13) and 8(b) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction; the issuesThe relevant facts are not in dispute. A "blank" or "blind" door is one whichhas not been cut for the hardware or fitted for the hinges. Before such a "blank"door can be hung, it would have to be mortised for the knob, routed for thehinges, and bevelled to make it fit between the jambs.A prefit or precut orpremachined door is one on which this work of fitting for the hardware andcutting for installation has already been performed prior to the arrival of thedoor on the jobsite.The carpenters employed on the jobsite by contractors operat-ing under union contracts, acting upon instructions from the District Counciland its agents,refused to hang prefit or precut or premachined doors becauseof the claim that to do so would violate a working rule known as rule 17.The issues litigated in this proceeding are (1) whether rule 17 in a currentcollective-bargaining agreement is violative of Section 8(e) of theAct, (2)whetherthe conduct of the District Council and its agents in connection with the refusalof carpenters to work on prefit or precut or premachined doors at four specifiedjobsiteswas violative of Section 8(b)(4)(i) and (ii)(A) and (B) of the Act,and (3)whether the Affiliated Locals are labor organizations within the meaningof Section2(5) of the Act. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Rule 17 of the contractAs previously noted, the General Building Contractors Associationengagesin joint group collective bargaining for and on behalf of its employer-members;Nason & Cullen, Inc., and John J. McDonnell, Inc., are Philadelphia area generalcontractors who are members of GBCA and who employ carpenters.On May 1,1960,GBCA and the District Council executed a collective-bargaining agreementwhich was renewed or extended,with modifications not here material,on or aboutMay 1, 1963, for a period of 2 years. L. F. Driscoll Company is also a Philadel-phia area general contractor who employs carpenters but is not a member ofGBCA. On September 1, 1961, Driscoll and the District Council executed a collec-tive-bargaining agreement which was renewed or extended,with modifications nothere material, on or about May 1, 1963, for a period of 2 years. All the foregoingcontracts contain rule 17 which reads as follows:Rule 17.No employee shall work on any job on which cabinet work,fixtures,millwork, sash doors, trim or other detailed millwork is used unlessthe same is Union-made and bears the Union Label of the United Brotherhoodof Carpenters and Joiners of America.No member of this District Councilwill handle material coming from a mill where cutting out and fitting hasbeen done for butts, locks, letter plates, or hardware of any description, norany doors or transoms which have been fitted prior to being furnished onjob, including base, chair, rail, picture moulding, which has been previouslyfitted.This section to exempt partition work furnished in sections.Frouge Corporation is a general contractor located in Bridgeport, Connecti-cut.Frouge employs carpenters and has a collective-bargaining contract withthe Carpenters' International Union.Under the terms of this agreement, Frougeis to abide by all the local rules and regulations of the area in which it worked.C. Conduct involved at four specific jobsites 21.The Nason-Cullen incident on the St. Aloysius Academy jobAfter submitting bids based on plans and specifications, Nason received thecontract onMay 23, 1962, from the Sisters, Servants of the Immaculate HeartofMary, for the construction of a new school building for St. Aloysius Academyfor Boys in Bryn Mawr, Pennsylvania. The specifications provided, among otherthings, that certain doors be Formica covered "Ambas-A-Doors," as manufacturedby Oxford Plastic Products Co., of Oxford, Pennsylvania, and that they be prefit,precut, and ready to hang upon arrival on the job. Nason subcontracted all themillwork for this job, including the doors, to T. W. Hammonds & Bro., which,in turn, procured the doors from the Oxford Plastics Co.These doors, about 170 in number and bearing a union label, were deliveredto the St. Aloysius jobsite in the latter part of May and first part of June 1963.After some of the doors had been delivered to the jobsite in May, CharlesBoyer, the representative of the District Council, approachedWalter Nason, Jr.,vice president of Nason; remarked that he understood they had prefit doors onthe job; and stated that the carpenters on the jobsite would not hang them becausethey were prefit doors.Nason replied that he would like to discuss it at a futuredate.At that time Nason was not quite ready for the work of hanging doorsbut soon would be.Thereafter, but sometime prior to the middle of June, Nason asked Job StewardColeson to hang the doors. Coleson replied that as of that time he had beendirected not to hang them and therefore could not ask the men to hang them. AtNason's request, Coleson agreed to call Boyer to find out what further decisionhad been made about the doors. The next day, Coleson reported to Nason thatBoyer had reiterated the position that the carpenters would refuse to hang thedoors and that Boyer had directed him (Coleson) not to hang the doors.Thereafter, about the middle of June, when Nason was ready to hang thedoors, Nason telephoned to Boyer and inquired if a decision had been made aboutthe doors.Boyer replied that the carpenters would not hang the doors becauseof rule 17 in the agreement between the District Council and GBCA. Boyerread or summarized over the telephone the second sentence of rule 17 dealing2 The findings in this section are based on admissions,exhibits, and credited testimonywhich are admitted or undisputed. METROPOLITAN DISTRICT COUNCIL OF PHILA., ETC.651with prefitting, and then stated that his objection was that the hanging ofthe doors would be in violation of the contract between the Carpenters unionand GBCA because they were prefit doors.Respondent's answer admits that the District Council and Boyer "did directNason's employees not to install precut and prefitted doors."2.The McDonnell incident on the North Junior High School jobAfter submitting bids based on plans and specifications, McDonnell entered intoa contract on May 10, 1962, with the West Chester Area Joint School Authorityfor the construction of the North Junior High School in West Chester, Pennsylva-nia.The specifications provided, among other things, that certain doors, about235 in number, be prefit and prefinished.McDonnell subcontracted the millworkfor this job, including the doors to John A. Yohn Co., which, in turn, procuredthe doors from the Hardwood Products Corporation of Neenah, Wisconsin.About May 13, 1963, the doors, bearing the label of the United Brotherhoodof Carpenters and Joiners of America, began to arrive on the jobsite.On May 23after about 15 doors had been hung, Boyer telephoned Daniel McDonnell treas-urer of McDonnell; advised that the jobsite carpenters would not be permittedto handle the doors because they were in violation of rule 17; and stated thathe was telling the jobsite carpenters that afternoon not to hang the doors. Inresponse to McDonnell's query as to what could be done about it, Boyer suggestedthatMcDonnell get in touch with Gray, the treasurer and business managerof the District Council.McDonnell immediately telephoned Gray and related Boyer's conversation. Grayreplied that Boyer's position was correct and that the carpenters on the job wouldno longer hang the precut doors as it was in violation of rule 17 to use suchdoors.In reply to McDonnell's query as to what they could do under the circum-stances,Gray suggested that one of McDonnell's carpenters on the jobsite betimed on a "blank" or "blind" door to determine how long it would take tocut,fit,and hang such a door.3 Gray added that the carpenters would thenhang the precut, prefitted doors supplied by Hardwood if McDonnell would paythem for the amount of time it would have taken them to hang the doors ifthey had been "blank."McDonnell noted that that would involve additional moneyfor his company and that they were operating on a fixed-price contract.Grayreplied that he did not care whether the additional money was paid by the contractor,the architect, or the owner.McDonnell did not agree to accept Gray's suggestion.Respondents' answer admits that the District Council, Boyer, and Gray "directedMcDonnell's carpenter employees not to install precut and prefitted doors."3.The Driscoll incident on the Coatesville Hospital jobPursuant to bids based on plans and specifications, Driscoll entered into a contracton June 28, 1962, with the Coatesville Hospital of Coatesville, Pennsylvania, foralterations and additions to the Coatesville Hospital.The specifications specifiedthe type of doors to be used and provided that they be prefitted and prefinished.Driscoll subcontracted the millwork, including the doors, to Boyertown PlaningMill Co., which, in turn, procured the doors from Hardwood Products Corporationof Neenah, Wisconsin.The doors, about 170 in number and bearing the label of the United Brotherhoodof Carpenters and Joiners of America, began to arrive on the jobsite on May 22,1963.The next day Boyer telephoned John Brown, Driscoll's vice president;informed him that Driscoll had prefit, prefinished doors on the Coatesvilleproject; and stated that the jobsite carpenters would not be allowed to hang thembecause it would be in violation of the agreement. In response to Brown's queryas to what would happen if "we hang the doors anyhow," Boyer replied that"then the job will be struck."At Boyer's suggestion, Brown telephoned Gray and stated that the carpentersrefused to hang the doors.Gray replied that no carpenters from now on wouldhang prefinished or prefit doors.Upon being advised of Brown's conversations with the union officials, EdwardDriscoll, secretary of Driscoll, telephoned Gray and asked why the carpenters werenot allowed to hang the doors. Gray replied that the doors were not beinghung because the Company was in violation of rule 17 in that the doors had'Before the "blank" doorcouldbe hung, it would have to be mortised for the knob,routed for the hinges, and beveled to make it fit between the jambs. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen factory precut for size and hardware.Later that afternoon or the next moin-ing,Driscoll again telephoned Gray and asked what Gray suggested shouldbe done with the doors which had already been delivered on the jobsite.Grayreplied that Driscoll could either send the doors back or, as he had suggestedtoMcDonnell,could have them hung by paying the carpenters for the amountof time it would have taken them to perform the work of cutting out and fittingthe doors on the jobsite. In a subsequent telephone conversation, Driscoll agreedtothe latter suggestion.Arrangementswere then made to have one ofDriscoll's carpenters cut, fit, and hang a "blank" door to determine the amountof time that this operation consumed.Itwas determined that it took the jobsitecarpenter 1 hour to perform the cutting and fitting operations which had beenperformed by Hardwood. Thereafter, in accordance with this agreement, all thedoors supplied by Hardwood were hung by Driscoll's carpenters. The work ofhangingthe doors had been delayed only a few days.4.The Frouge incident on the Naval Capehart Housing ProjectFrouge Corporation entered into a contract with the United States Navy underwhich Frouge became the general contractor for the construction of the CapehartHousing Project in Philadelphia, Pennsylvania.Work on this job began in July1962.The Government's specifications for this job with reference to the typeof doors required set forth the standards to be followed.However, neither thespecifications nor Frouge's contract with the Navy required the doors to be precutor prefitted or premachined.The job called for 3,600 doors.On January 18,1963, Frouge contracted for the purchase of these doors with Baldwin LumberCompany, Inc., which in turn, procured the doors from the Mohawk Flush Doors,Inc., of Sunbury, Pennsylvania.Although Project Manager Green admitted thatunder the specifications, "blank" or "blind" doors could have been ordered solong as they conformed to United States standards, Frouge nevertheless specified.that the doors be premachined for butts and locks because of a belief that suchdoors would speed up matters on such a large project.About May 20, 1963, after the second shipment of premachined doors hadbeen received on the jobsite, Edward Kane and Edward Goldstein, representativesof the District Council, talked to Project Manager Green and President Frougeon the jobsite.Kane or Goldstein brought up the subject of the doors andstated that, according to their bylaws, the contractor was not permitted to havethese premachined doors on the job and that their men (the carpenters employedby Frouge) were not allowed to work on them according to the bylaws. Frougeand Green were shown the bylaws and were read rule 17.4 Kane related the arrange-ment which had been made with Driscoll for hanging the prefit or precut doorsby paying the carpenters for the time it would have taken them to do the fittingand cutting on the jobsite.However, Frouge decided to use "blank" doors whichcould be fitted and cut by his carpenters on the jobsite.At that time there werealready about 665 premachined doors on the job.As these had already beenvarnished, Green had them shipped to Frouge in Bridgeport, Connecticut.Frougethen changed the order to "blank" doors and the 3,600 doors which ultimatelycame to the jobsite were also produced by Mohawk Flush Doors, Inc.All thefitting and cutting out was then done by Frouge's carpenters on the jobsite Ittook a carpenter about 8 minutes on one door to do the routing, mortising,and bevelling necessary to get it ready for hangingNone of the 3,600 doors,on which the jobsite carpenters worked, bore a union label.D. The Affiliated Locals 5The contract between the GBCA and the District Council states in the "ArticlesofAgreement" that it is made with the District Council, "acting for and onbehalf of itself and of all of the Local Unions of the United Brotherhood ofCarpenters and Joiners of America, located and having jurisdiction in the countiesof Philadelphia,Delaware, Montgomery, Chester and Bucks,in the commonwealthof Pennsylvania...and of their present and future members.... .* Rule 17 in the bylaws is the same as rule 17 in the GBCA and Driscoll contracts, buthas the following added to the last sentence:"and is not applicable to metal doors, tran-soms, or to any of the above-mentioned items that bear the label of the Brotherhood "GThe findings in this section are based on Respondents'contracts and the testimony ofRobert Gray, secretary-treasurer of the District Council. METROPOLITAN DISTRICT COUNCIL OF PHILA., ETC.653There are 27 Locals in the 5-county area to which the contract refers, whichare affiliated with the District Council. Each carpenter belongs to a Local. EachLocal has its own officers elected by its members.Delegates from the 27 Locals,elected by the membership of each Local, comprise the District Council, whichmeets twice a month. Only four of the Locals,G known as specialty Locals whosemembers do not perform carpentry work on construction jobs in the five-countyarea, are permitted by the District Council to have their own business agents. Theremaining 23 Locals are serviced by 11 business agents who work directly underRobert Gray, the secretary-treasurer and business manager of the District Council,and whose functions are to police the jobs and to see that the contracts areadhered to.Before the District Council had been chartered, each Local had a separate charterand was autonomous.When the Locals increased greatly in number, a charterfor the District Council was issued and all the Locals affiliated with the DistrictCouncil. The District Council then took over the functions, which it has continuedto carry on, of negotiating contracts, processing grievances, and administeringthe contracts which cover the individual members of the several Locals. EachLocal no longer has any autonomy except to have its own officers and to electdelegates to the District Council. The members of each Local meet in localunion halls to pay their dues and to discuss job problems 7 for their delegateto report at meetings of the District Council for action by the District Council.Each Local files an LMI report with the Bureau of Labor Management Reportsof the Department of Labor, as required of all labor organizations by Section201 of the Labor-Management Reporting and Disclosure Act of 1959, as amendedon June 30, 1960.E. The contentions of the parties1.The General Counsel's contentionsThe General Counsel contends that rule 17 in its entirety violates Section 8(e);that the first sentence clearly violates Section 8(e); and that the second sentence,even if viewed separately, is also unlawful.He argues the rule 17 prescribesonly what the employees will not do, that it anticipates work to be performedby persons other than the employees of the immediate employer and thereby consentsin advance to a boycott of the materials which the union will not handle, andthat it reaches outside the job and touches others that have no contractual relation-ship with the District Council.He also contends that the proviso to Section 8(e)isnot applicable because he claims that the rule does not refer to work to be per-formed at the jobsite.With respect to the 8(b)(4) allegations, the General Counsel contends thatthe primary employers are the door manufacturers, that the secondary employersare the four general contractors, and Respondents' refusal to hang the prefit,precut, or premachined doors constitutes an unlawful product boycott.He pointsout that a product boycott has a prohibited object of forcing any employer tocease using the products of another employer and is therefore unlawful evenifRespondents had no dispute with the door manufacturers or evidenced no directintent to have the general contractors cease doing business with the door manufac-turers.In addition, the General Counsel contends, three of the general contractorshad no control over the assignment of the cutting out and fitting work to thejobsite carpenters on the jobs in question because the specifications required theuse of precut or prefit doors, and therefore could not have granted Respondents'requests without ceasing to do business with the mill suppliers. It is clear therefore,theGeneral Counsel further argues, that Respondents were not protecting workwhich the contractors did not have to give them but that Respondents' primetarget was the precut or prefit doors and all those who used them.He also contends that the Affiliated Locals are labor organizations within themeaning of Section 2(5) of the Act and are proper Respondents in this case.2.The Charging Party's contentionsThe contentions of the Charging Party are, in substance, similar to those oftheGeneral Counsel.With respect to rule 17, he contends that the controllingoThese are (1) a Resilient Floor Local, whose-members work only on tile on resilientfloors, (2) a Wharf and Dock Builders Local, whose members are engaged in the policingand driving of piles on the waterfront, (3) a Custom Furniture and Drapery WorkersLocal,whose members put up Venetian blinds and drapes, and (4) a Millwright Local,whose members do nothing but millwright work.7The carpenters on any one specific job may be members of different Locals. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDfactor is not its form but its effect. Thus, he argues that the force and effectof rule 17 is to require the contracting employer to stop handling the productof another employer or to cease doing business with another employer, and thereforeRespondents' lawful objective of preserving work for the jobsite carpenters cannotsave the rule from being violative of Section 8 (e).With respect to the 8(b)(4)(B) allegations, the Charging Party disagreeswith the General Counsel on the significance to be accorded to the factor ofwork control.He takes the position that the factor of local work control shouldnot be accorded any significance in a product boycott situation such, as he claims,ispresent in this case, contending that such a boycott is unlawful whether ornot there is control over the assignment of the work in question.3.The Respondents' contentionsWhile contending that the first sentence of rule 17 has not been enforcedformany years, Respondents concede that the first sentence is proscribed bySection 8(e) and that by renewing and extending the contracts Respondents"entered into" a contract violative of Section 8(e) to that extent.However,Respondents further contend that the secondsentenceof rule 17 is not unlawful.Disagreeing with the General Counsel's assertion that rule 17 cannot be dividedinto sentences but must be treated as a whole, Respondents emphasize that thesecond sentence is entirely separate from, and wholly unrelated to, the firstsentence,that they deal with different subjects, that they impose separate and distinct duties,and that they provide for different remedies for their breach.8With respect to the secondsentenceof rule 17, Respondents argue that itconstitutes a laymans effort to preserve for construction site carpenters the cuttingand fitting of millwork, work which, it is argued, has been traditionally assignedto and performed by them. Respondents arrive at this interpretation by thefollowing reasoning:The sentence states that the carpenters will not "handlematerial" arriving on a jobsite if such material has been cut out and fittedprior to being brought onto the jobsite.The result of this provision is thatwhen millwork which is not precut or prefit arrives on the job, the work ofcutting and fitting the millwork will necessarily be done by the jobsite carpen-ters.Thus, by stating what the jobsite carpenters will not do, the second sentenceof rule 17 clearly assigns to these carpenters the tasks of cutting out andfitting themillwork.This, it is pointed out, has been the District Councilsconsistent interpretation of the secondsentenceof rule 17 throughoutitsexist-ence.As so interpreted, it is contended, the second sentence constitutes a validwork-protection clause even though it may impinge on the general contractorsfreedom to dobusinesswith anotherperson.With respect to the 8(b) (4) (A) allegation, Respondents contend that thatsectionwas not violated because, they argue, the District Councils objectionto theinstallationof the doors in question by the jobsite carpenters wasnotdirected at enforcing the first sentence of rule 17 (which they concede is unlawful)but was based solely on the fact that the doors were precut and prefitted andtherefore their installation would violate the secondsentenceof rule 17 (whichthey contended is lawful).With respect to the 8(b) (4) (B) allegations, Respondents contend that theywere not engaged in a product boycott, that they had no dispute with themill suppliers or door manufacturers, that their sole dispute was with the fourgeneral building contractors who, they argue, are the primary employers, andthat they were willing to, and inone casedid, violate rule 17 and install doorsupon payment to the jobsite carpenters of the wages lost in notperformingthe work of cutting and fitting.No violations have been established, Respondentscontend, because their sole object in refusing to install, the precut or prefit doorswas the preservation of the work and earnings of the members of the bargainingunit represented by the District Council, that they sought to accomplish thisobject by enforcing the second sentence of rule 17 against subcontracting suchwork, and that this is a lawful object.With respect to the General Counsel's contentionsthat the building contractorsdid not have "control" over the assignment of the cutting out and fitting workbecause they had to follow the architect's specifications, Respondentsanswer asfollows:In the first place, it was the owners of the buildings who "controlled"8 Thus, they point out that the remedy for the breach of the first sentence is a completework stoppage or strike of the entire job; whereas the remedy for breach of the secondsentence is merely to refrain from handling the precut or prefit millwork. METROPOLITAN DISTRICT COUNCIL OF PHILA., ETC.655the assignment of the fitting and cutting work in the doors by having thearchitects prepare specifications which assigned the work to the mill operators,and the building owners are not engaged in commerce or in an industry affectingcommerce.Secondly, impossibility of performance has not been held to be adefensewhere the impossibility results from the act of the party seeking toavoid performance or to excuse nonperformance. That was the situation herebecause the general contractors were the ones who entered into contracts withthe owners which made it impossible for the general contractors to live upto the second sentence of rule 17 of their collective-bargaining agreement.Final-ly,adherence to the "control" theory would unstabilize labor relations becausea contractor would be absolved of his contractual obligations to the union repre-senting his employees simply by entering into an agreement with a third partycontaining provisions inconsistent with his collective-bargaining agreement.The Respondents further contend that the Affiliated Locals are not labor organi-zationswithin the meaning of the Act and that, in any event, there was noproper service of the complaint upon them.F. Concluding findings1.As to the Section 8(e) allegationsThe complaint alleges that Respondents violated Section 8(e) 9 of the Actby entering into contracts or agreements containing rule 17 and by maintainingand enforcing said rule at all times thereafter. I agree with the Respondentsthat rule 17 deals with two separate and unrelated subjects, imposing differentobligations and providing for different remedies for their breach.Thus, thefirst sentence deals with the "Union Label" of the United Brotherhood of Carpen-ters and Joiners of America. It requires all millwork on the job to bear suchlabelItmakes it mandatory upon the employees to strike the entire job inthe event of a breach of this requirement.The second sentence deals with precutand prefit millwork. It requires the employees to refuse to handle material whichhas been precut or prefit at a mill prior to its arrival on the jobsite, but permitsthem to continue to work on the job in all other respects.The two sentencesbear no relation to each other. I therefore agree that they should be treatedseparately and in the same manner as if they had appeared in two separateparagraphs or rules.a.The "Union Label" sentenceRespondents concede, as they must, that this sentence is violative of Section8(e) of the Act. The May 1963 renewals or extensions of the contracts oragreements containing this provision of rule 17 constitute an "entering intoany contract or agreement" within the meaning of Section 8(e), as the Boardhas held and as Respondents concede. Respondents have continued to maintainthe agreements containing this provision of rule 17.However, the record affirma-tively shows that Respondents have not enforced this sentence during any timecognizable by the complaint.10And the General Counsel does not appear tomake any contrary contention. It is therefore obvious that Respondent DistrictCouncil has violated Section 8(e) of the Act only in the foregoing respect,as said Respondent concedes.The relevant agreements recite that they are made with the District Council"acting for and on behalf of itself and of all of the Local Unions of theUnited Brotherhood of Carpenters and Joiners of America, located and havingjurisdiction" in the five-county area.The liability of the Affiliated Locals forthe Section 8(e) violation therefore depends on whether or not they are labor°Insofar as herein pertinent, Section 8(e) makes it " . . an unfair labor practice forany labor organization and any employer to enter into any contract or agreement, expressor implied, whereby such employer ceases or refrains or agrees to cease or refrain fromhandling, using, selling, transporting or otherwise dealing in any of the products of any11other employer, or to cease doing business with any other person . . ."The doors which were delivered to the jobsites of Nason bore a union label, but not acarpenters union label, the doors which were delivered to the jobsite of Frouge bore nounion label at all.Yet, as previously found, the objection which the District Council madeto Nason was that the hanging of the doors would violate the contract because they wereprefit doors, and the Nason's carpenters continued to work on the pobAlso, as previouslyfound, of the 3,600 doors which were cut out and fitted by Frouge's carpenters on the job-site, none bore a union label of any kind. 656DECISIONSOF NATIONALLABOR RELATIONS BOARDorganizationswithin the meaning of the Act. Section 2(5) defines a labororganization as being any organization..inwhich employees participateand which exists for the purposes, in whole or in part, of dealing with employersconcerning grievances, labor disputes, wages, rates of pay, hours of employment,or conditions of work.""There is no question but that the Affiliated Localsare organizations in which employees participate. It is equally clear to me fromall the evidence, as I further find, that they exist for the purpose, at least inpart,ofdealingwith employers concerning the aforestated subjects throughtheir elected delegates to the District Council and other representatives of theDistrict Council elected by such delegates.On facts almost identical with thosein the instant case, the Board found an Affiliated Local of the Ohio ValleyCarpenters'DistrictCouncil to be a labor organization.12 I therefore find, inagreement with the General Counsel and contrary to the contentions of theRespondents, that the Affiliated Locals are labor organizations within the meaningof Section 2(5) of the Act and that in view of the relationship between themand the District Council, as previously detailed, proper service of the complaintwas made upon the Affiliated Locals through the District Council.I find that by their conduct in May 1963 in renewing or extending the agree-ments which contained the "Union Label" sentence of rule 17 and in thereaftermaintaining said agreements with said sentence therein, Respondents DistrictCouncil and its Affiliated Local Unions have engaged in unfair labor practiceswithin the meaning of Section 8 (e) of the Act.b.The "will not handle" sentenceAs previously noted, Respondents contend that by stating what the carpenterson the jobsite will not do (that is, they will not handle material on the jobsiteifsuchmaterial has been cut out and fitted at a mill prior to its deliveryto the jobsite), the second sentence of rule 17 is a layman's effort contractuallyto preserve for these outside or jobsite carpenters the tasks of cutting out andfitting the millwork referred to in the sentence. On the other hand, the GeneralCounsel and the Charging Party contend that the second sentence constitutesa consent in advance to a boycott of the material which the carpenters willnot handle and touches others who have no contractual relationship withRespondents.All work assignment or work-protection clauses, like all subcontracting clauses,prima facieviolate the statute.However, the Board has recognized that notallsuch clauses, despite their "cease doing business" consequence, are withinthe intendment of Section 8(e) of the Act.13 And whether a particular work assign-ment or work-protection clause is violative of Section 8(e) because it may affectrelationshipsbetween the employer and subcontractors doing that work mustdepend, as the Board has further recognized, upon the.the languageused, the intent of the parties and the scope of the restriction...:.MilkDrivers and Dairy Employees Union, Local 546 etc., supra.The agreement between the Respondents and the contractors covers a unitof employees who perform "carpentry work" (article II).The tasks of "cuttingout and fitting" the material listed in the second sentence of rule 17 are obviouslytasks which are normally performed by carpenters.The record shows that therehave been occasions when millwork, including doors, came to a jobsite withouthaving been previously cut out and fitted, that the tasks of cutting out andfitting such millwork, including doors, were considered by the contracting partiesto be unit work to be performed by the jobsite carpenters, and that the carpenterson the jobsite did in fact perform those tasks on those occasions. The "willn This definition is also included in the definition of a labor organization in Section 3(1)of the Labor-Management Reporting and Disclosure Act of 1959, as amended in June 1960As previously noted, each of the Affiliated Locals filed the reports required of labor organi-zations by Section 201 of that Act.12Peter Kiewit Sons' Co ,132 NLRB 295, 300-303.Although the Trial Examiner recom-mended dismissal of the complaint on the merits, both the Carpenters' District Council andthe Affiliated Local involved filed vigorous exceptions to the Trial Examiner's findings thatthe Local was a labor organization within the meaning of the Act. The Board affirmedthe Trial Examiner's findings on this issue without comment.13 See, e.g.,Milk Drivers and Dairk-Employees Union,Local 546,etc.(Minnesota MilkCompany),133 NLRB 1314, 1316, enfd. subnom. Minnesota Milk Co. v. N.L.R.B.,314 F.2d 761 (C.A. 8) ; OhioValley Carpenters District Council, etc. (Cardinal Industries, Inc.),136 NLRB977, 985-986 and 144NLRB 91. METROPOLITAN DISTRICT COUNCIL OF PHILA., ETC.657not handle"sentence was the language used in an attempt to protect and preservethis type of work for the jobsite carpenters. It is true, however, that the effectof the "will not handle" provision would bring about a reduction or partialcessation of business with the millwork suppliers whose carpenters also performedthe tasks of cutting out and fitting.Robert Gray, secretary-treasurer of the District Council, credibly testified thatthe tasks of cutting out and fitting millwork, including doors, have traditionallybeen performed by the carpenters employed on the jobsite and that the DistrictCouncil has consistently interpreted this provision of rule 17 as a workassignmentor work-protection clause.He further credibly testified that he has always soughtto enforce this provision of rule 17 whenever violations were called to his attentioninorder to protect the jobsite carpenters from being deprived of work andwages which rightfully belonged to them.14That the District Council's objectionwas not aimed at the precut or prefit millwork but was solely directed at thelossof the cutting out and fitting work which would otherwise be performedby the jobsite carpenters, is clearly demonstrated by Gray's offer to McDonnelland Driscoll to have the precut and prefit doors hung if they would pay thejobsite carpenters for the amount of time it would have taken them to performthework of cutting out and fitting the doors on the jobsite and by the factthat the jobsite carpenters did in fact hang the precut and prefit doors whenDriscoll agreed to this arrangement, all as previously found.Iam convinced and find that the tasks of cutting out and fitting millwork,including doors, has, at least customarily, been performed by the carpentersemployed on the jobsite.Certainly, this provision of rule 17 is not concernedwith the nature of the employer with whom the contractor does business norwith the employment conditions of other employers or employees, nor does itattempt to control such other employers or employees.The provision guardsagainst encroachments on the cutting out and fitting work of the contract unitemployees who have performed that work in the past. Its purpose is plainlyto regulate the relations between the general contractor and his own employeesand to protect a legitimate economic interest of the employees by preservingtheir unit work.Merely because it incidentally also affects other parties is nobasis for invalidating this provision.I find that the second sentence of rule 17 is a lawful work-protection orwork-preservation provision and that Respondents have not violated Section 8(e)of the Act by entering into agreements containing this provision and by thereaftermaintaining and enforcing this provision.2.As to the 8(b) (4) (A)allegationsIn orderto sustain an allegation of an 8(b) (4) (i) or (ii) (A) violation, theGeneralCounselmust show that an object of the proscribed conduct was.forcing or requiring any employer.to enter into any agreement whichisprohibited by Section 8(e) of the Act." It is clear, as previously found,that an object of the District Council's conduct in directing the carpenters onthe four specific jobsites in question not to hang the precut or prefit or premachineddoors was to enforce that provision of rule 17 which states that no memberwill handle precut or prefit doors.15As I have previously found thatan agreementcontaining such a provision is not prohibited by Section 8(e) of the Act, it14 The record does show that there were some jobs where the jobsite carpenters did hangprecut or prefit doors,and that about one-third of the total number of doors shipped intothe Philadelphia area by Mohawk Flush Doors, Inc.,and United States Plywood Corpora-tion were precut or prefit.Gray testified that he would not deny that there may have beenjobs where the jobsite carpenters did hang precut or prefit doors but explained that, withonly 11 Business agents to police 500 contracts,violations were not always detected ortimely reported.15 In the case of Frouge,the representatives of the District Council referred Frouge torule 17 of the bylaws,which in this respect is identical with rule 17 In the contracts withthe other contractors,except that the following is added to the last sentence:"and is notapplicable to metal doors,transoms, or to any of the above mentioned items that bear thelabel of the Brotherhood" It is obvious, however, that the District Council's objectionwas based solely on the ground that the doors were premachined and not on the absenceof the label of the Brotherhood,as previously found.This is further verified by the factthat the carpenters were permitted to do the work of cutting out, fitting,and hanging the3,600 "blank"doors which had no union label of any kind, also as previously found.770-076-65-vol. 149-43 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDfollows, as I further find, that Respondents did not violate Section 8(b)(4)(i)and (ii) (A) of the Act.Iwill accordingly recommend the dismissal of theseallegations.3.As to the 8(b) (4) (B)allegationsWhile it would appear at first blush that the same conclusions should be reachedwith respect to the allegations of violations of Section 8(b) (4) (i)and (ii) (B)of the Act,controlling Board precedents dictate a different result with respectto three of the general contractors,Nason,McDonnell, and Driscoll,becausethey did not have control over the assignment of the work of cutting outand fitting doors to the jobsite carpenters.16As the specifications required theuse of precut or prefit doors and the three contractors were required by contractto follow the specifications absent the consent of the owners of the respectiveprojects to a change, the work of cutting out and fitting doors was therebyassigned by the owners to the mill suppliers and the general contractors weremerely selected by the owners to carry out this predetermined assignment.Thespecifications thus effectively deprived these three general contractors of controlof the assignment of this work and rule 17 of their contract therefore wasno longer applicable.They could not grant the District Council's request thatthework ofcutting out and fitting doors be done on the jobsite, and werepowerless to settle the dispute, because that work was nonexistent.In thesecircumstances,the effect which the District Council's conduct against the generalcontractors was designed to produce was to force or require the respective ownersof the projects to reassign the disputed work to the general contractors byagreeing to change the specifications so as to eliminate the requirement forprecut or prefit doors 17 and to compel the three general contractors to changeand reduce their contracts with their respective mill suppliers(T.W. Hammond& Bro., John A. Yohn Co., and Boyertown Planing Mill Co.), and the latterin turn with the door manufacturers(Oxford Plastics Co. and Hardwood ProductsCorporation),from prefit and precut doors to "blank"or "blind."Thus, thereal targets of the District Council's conduct were the respective owners ofthe three projects, the mill suppliers,and the door manufacturers.The threegeneral contractors,Nason,McDonnell,and Driscoll,were in these instancesthe secondary targets against whom the pressure was directed in the form ofrefusing to hang the precut and prefit doors in an effort to achieve the otherobjectives.ContrarytoRespondents'contentions,an objective of causing the kind ofdisruption of existing business relationship hereinabove described,has been heldto constitute a "cease doing business"objectwithin the meaning of Section8(b)(4)(B) of the Act.1sThe fact that the District Councilwas also seekingto enforce the "will'not' handle"provision of rule 17 of its contract with thethree general contractors,a provision which I have previously found to be alawful work-protection or work-preservation clause, "does not make lawful conduct,which in the absence of such a provision,isprohibited by statute,any morethan the then-lawful'hot-cargo'clause in theSand Doorcasewas a defenseto secondary boycott activity aimed at securing compliance therewith.Local1976,United Brotherhood of Carpenters, etc. (Sand Door & Plywood Co.) V.N.L.R.B.357 U.S. 93." 19Nor is there any merit to Respondents'further contentionthat it was the general contractors themselves who made it impossible to assign10 OhioValley Carpenters District Council, etc.(Cardinal Industries,Inc.),144 NLRB91`;''iocal 5,United Association of Journeymen,etc.''(Arthur Venneri Company),137NLRB 828, 830-881, enfd. 321 F. 2d'366 (C.AD.C.).17Contrary to Respondents'contentions,it is not essential to a finding of a violation ofSection 8(b) (4) (B) in this case that the project owners be engaged in commerce or in anindustry affecting commerce18Local 3,International Brotherhood of Electrical Workers, AFL-CIO (New York Tele-phone Company),140 NLRB 729,730, enfd. 325 F 2d 5&1(CA. 2) ; see alsoUpholsterersFrame & Bedding Workers, Tioin City Local No. 61, etc. (Minneapolis House FurnishingCompany),132 NLRB 40,447L45;Local 102, International Ladies Garment Workers Union,AFL-CIO (Henry Rosenfeld,Inc.),144 NLRB 1003; andRetail Clerks Union Local 770at at (Food Employers Council,Inc ),127 NLRB 1522.19Local 5,United Association of Journeymen,etc., supra,at 831. METROPOLITAN DISTRICT COUNCIL OF PIIILA.,ETC.659thework to the jobsite carpenters by their conduct in accepting a contractwhere the specifications called for precut or prefit doors.As the Court of Appealsstated inLocal 5 United Association of Journeymen, etc. (Arthur Venneri Co.)v.N.L.R B.,321 F. 2d 366, 370, ". . that is beside the point, for a secondaryboycott is not justified, even when used as a retaliatory weapon." As for Respond-ents'finalargument that giving conclusive weight to the contractors' lackof control over the assignment of the work will unstabilize labor relations betweenthe contractor and his employees who are covered by a collective-bargainingagreement, thatis anargument which must be addressed to the Board.It is conceded, as the undisputed facts previously detailed plainly disclose, thatthe District Council and its admitted agents, Boyer and Gray, directed the jobsitecarpenters on the projects of Nason, McDonnell, and Driscoll to cease and refrainfrom hanging the precut and prefit doors.Thus, to that extent, they inducedand encouraged a work stoppage or a refusal to perform services by individualsemployed by persons engaged in commerce or in an industry affecting commercewithin the meaning of Section 8(b) (4) (i) of the Act. The statements of Boyerand Gray, as well as this work stoppage, also constitute conduct which threatened,coerced, and restrained Nason, McDonnell, and Driscoll within themeaning ofSection 8(b)(4)(ii) of the Act.20An object in each case was one prohibitedby Section 8(b)(4)(B) of the Act, as previously found. I therefore find thatthe District Council and its agents, Boyer and Gray, violated Section 8(b) (4) (i)and (ii) (B) of the Act.21There is no evidence that the Counciland its agents were also acting asagents of the Affiliated Locals in engaging in the unlawful conduct hereinabovefound.Nor is there any evidence that any representative or officer of the AffiliatedLocals engaged in said unlawful conduct or that they participated with theDistrictCouncil in a joint venture.Although the District Council is composedof delegates elected by the Affiliated Locals, that alone doesnot create an agencyrelationship between the Council and the Affiliated Locals.22 I will thereforerecommend dismissal of these allegations as to the Affiliated Local Unions..IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above, occurring inconnection with the operations of the Companies set forth in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V. THE REMEDYHaving found that some Respondentsengaged incertain unfair labor practices,I will recommend that they cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act. I find no merit in Respond-ents'contentions that no order should be recommended with respect to theconceded violations of Section 8(e) of the Act because the General Counselhas declined Respondents' offer to settle this part of the case on the basis ofRespondents' agreement not to enforce or enter into any agreement containingthe "Union Label" sentence of rule 17.Respondents do not contend that sucha settlement agreement would also have included their consent to a Board order,which is necessary to effectuate the policies of the Act and to bar the resumptionof such and similar conduct.20 OhioValley Carpenters District Council, supra;General Teamsters Local No. 324, etc.(Curly's Dairy, Inc., et at ),144 NLRB 836,'and cases cited therein.211 find that the District Council and its agents, Kane and Goldstein, havenot violatedthese sections of the Act with respect to the fourth general contractor, Frouge.On thisproject, the primary dispute was with Frouge because this contractor had control over theassignment of the work of cutting out and fitting doors and therefore was in a positionto, as in fact he did, settle the dispute with the District Council by grantingits request-toassign that work to the carpenters on the jobsite.,22Pasco-Kennewick Building and Construction Trades Council (Cisco Construction Com-pany),111. NLRB 1255, 1257. 660DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the entire recordin the case, I make the following:CONCLUSIONS OF LAW1.The following Respondents are labor organizations within the meaningof Section 2(5) of the Act: (a) Metropolitan District Council of Philadelphiaand Vicinity of the United Brotherhood of Carpenters and Joiners of America,AFL-CIO, herein called District Council, and (b) its Affiliated Local Unions.2.Robert H. Gray, secretary-treasurer of the Respondent District Council, andDistrictCouncil Representatives Charles L. Boyer, Edward Kane, and EdwardGoldstein are agents of Respondent District Council within the meaning ofSections 2(13) and 8(b) of the Act.3.Nason and Cullen, Inc., John J. McDonnell, Inc., L. F. Driscoll Company,and Frouge Corporation are each engaged in commerce or in an industryaffecting commerce within the meaning of Sections 2(6) and (7) and 8(b)(4)of the Act.4.By entering into and maintaining an agreement containing the "UnionLabel" sentence of working rule 17, Respondents District Council and its AffiliatedLocalUnions have engaged in unfair labor practices within the meaning ofSection 8(e) of the Act.5.By instructing the carpenters employed by Nason, McDonnell, and Driscollto cease and refrain from hanging the prefit and precut doors and by theconduct of Gray and Boyer, as set forth in section III,C, supra,RespondentsDistrictCouncil and its agents, Gray and Boyer, have induced and encouragedindividuals employed by persons engaged in commerce or in an industry affectingcommerce to engage in a strike or a refusal in the course of their employmentto perform services for their respective employers, and have threatened, restrained,and coerced ' Nason,McDonnell, and Driscoll in each case with an object offorcing or requiring the aforenamed employers to cease doing business withtheir respectivemill suppliers (T.W. Hammond & Bro., John A. Yohn Co.,and Boyertown Planing Mill Co.), and forcing or requiring the said respectivemill suppliers to cease doing business with the door manufacturers (Oxford PlasticsCo. and Hardwood Products Corporation).6.By the conduct set forth in the preceding paragraph, Respondents DistrictCouncil and its agents, Gray and Boyer, have engaged in unfair labor practiceswithin the meaning of Section 8(b) (4) (i) and (ii) (B) of the Act.-7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.8.Respondents District Council, its Affiliated Local Unions, and its agents,Gray, Boyer, Kane, and Goldstein, have not engaged in any unfair labor practicesalleged in the complaint but not herein found..RECOMMENDED ORDER'Upon the basis of the entire record in the case, and pursuant to Section 10(c)of the' National Labor Relations Act, as amended, I hereby recommend that:A. Respondents, Metropolitan District Council of Philadelphia and Vicinity oftheUnited Brotherhood of Carpenters and Joiners of America, AFL-CIO, anditsAffiliated Local Unions, their officers, representatives, agents, successors, andassigns, shall:,1.Cease and desist from entering into and maintaining any agreement contain-ing the "Union Label" sentence of working rule 17, or any like or relatedprovision.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a) Post in conspicuous places in Respondents' business offices, meeting halls,and all places where notices to members are customarily posted, copies of theattached notice marked "Appendix A." 23Copies of said notice, to be furnishedas Inthe event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order beenforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order." METROPOLITAN DISTRICT COUNCIL OF PHILA., ETC.661by the Regional Director for Region 4, shall, after being duly signed by Respond-ents'authorized representatives, be posted by Respondents immediately uponreceipt thereof, and be maintained by them for 60 consecutive days.Reasonablesteps shall be taken by Respondents to insure that such notices are not altered,defaced, or covered by any other material.(b) Furnish to the Regional Director for Region 4 signed copies of theaforementioned notice for posting by L. F. Driscoll Company, Frouge Corpora-tion,and by any employers in the Philadelphia, Pennsylvania, area who aremembers of the General Building Contractors Association which has a collective-bargaining agreement with Respondents, if said Employers agree, in placeswhere notices to employees are customarily posted.Copies of said notice, tobe furnished by the Regional Director, shall, after being signed by Respondents, asindicated, be forthwith returned to the Regional Director for disposition by him.(c)Notify the said Regional Director, in writing, within 20 days from thedate of receipt of this Decision and Recommended Order, what steps the Respond-entshave taken to comply herewith.24B. Respondent Metropolitan District Council of Philadelphia and Vicinity of theUnited Brotherhood of Carpenters and Joiners of America, AFL-CIO, its officers,representatives, successors, assigns, and agents, including Robert H. Gray andCharles L. Boyer, shall:1.Cease and desist from inducing or encouraging any individual employedby Nason and Cullen, Inc., John J. McDonnell, Inc., L. F. Driscoll Company,or by any other person engaged in commerce or in an industry affecting com-merce, to engage in a strike or a refusal in the course of his employment touse,manufacture, process, transport, or otherwise handle or work on any goods,articles,materials, or commodities, or to perform any services, and cease anddesist from threatening, coercing, or restraining any of the aforenamed employersor any other person engaged in commerce or in an industry affecting commerce,where, in either case, an object thereof is to force or require any of the aforemen-tioned employers or persons to cease doing business with mill suppliers, includingT.W. Hammond & Bro., John A. Yohn Co., and Boyertown Planing Mill Co., orto force or require said mill suppliers to cease doing business with door manufac-turers, including Oxford Plastics Co., and Hardwood Products Corporation.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a) Post in conspicuous places in Respondents' business offices, meeting halls,and all places where notices to members are customarily posted, copies of theattached notice marked "Appendix B." 25Copies of said notice to be furnishedby the Regional Director for Region 4, shall, after being duly signed by therepresentatives of Respondents, and by the individual Respondents herein, be postedby said Respondents, as aforesaid, immediately upon receipt thereof and maintainedby them for a period of 60 consecutive days thereafter.Reasonable steps shallbe taken by the Respondents to insure that said notices are not altered, defaced,or covered by any other material.(b) Furnish to the Regional Director for Region 4 signed copies of theaforementioned notice for posting by each of the employers and persons mentionedin paragraph A.supra,who are willing, in places where notices to employeesare customarily posted.Copies of said notice, to be furnished by the RegionalDirector, shall, after being signed by Respondents, as indicated, be forthwithreturned to the Regional Director for disposition by him.(c)Notify said Regional Director in writing, within 20 days from the dateof receipt of this Decision and Recommended Order, what steps Respondentshave taken to comply herewith.26I further recommend that the complaint be dismissed insofar as it allegesviolations of the Act by Respondents Edward Kane and Edward Goldstein, andinsofar as it alleges additional violations of the Act, not herein found, by allremaining Respondents._ss In the event that this Recommended Order be adopted by the Board, the provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondents have taken to comply herewith."See footnote 23,supra.See footnote 24,supra. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICEPursuant to the Recommended Order of a Trial Examiner of the NationalLabor Relations Board, and in order to effectuate the policies of the NationalLabor Relations Act, as amended, we hereby notify you that:WE WILL NOT enter into or maintain any agreement containing the "UnionLabel" sentence of working rule 17, or any like or related provision.METROPOLITAN DISTRICT COUNCIL OF PHILADELPHIA ANDVICINITY OF THE UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)THE AFFILIATED LOCAL UNIONS,LocalOrganization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date ofposting, and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1700Bankers Securities Building, Walnut and Juniper Streets, Philadelphia, Pennsylvania,TelephoneNo. 735-2612, if they have any question concerning this noticeor compliance with its provisions.APPENDIX BNOTICEPursuant to the Recommended Order of a Trial Examiner of the NationalLabor Relations Board, and in order to effectuate the-policies of the NationalLabor Relations Act, as amended, we hereby notify you that:WE WILL NOT induce or encourage any individual employed by Nasonand Cullen, Inc., John J. McDonnell, Inc., L. F. Driscoll Company, or byany other person engaged in commerce or in an industry affecting commerce,to engage in a strike or a refusal in the course of his employment tohandle,work on, or perform any services on, precut or prefit, millwork,including precut or prefit doors, and WE WILL NOT threaten, coerce, orrestrain any of the aforenamed employers or any other person engagedin commerce or in an industry affecting commerce, where in either case,an object is to force or require any of the aforementioned employers orpersons to cease doing business with mill suppliers,includingT.W. Ham-mond & Bro., John A. Yohn Co., and Boyertown Planing Mill Co., orto force or require said mill suppliers to cease doing business with doormanufacturers,includingOxford PlasticsCo.andHardwood ProductsCorporation.METROPOLITAN DISTRICTCOUNCILOF PHILADELPHIA ANDVICINITY OF THE UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)Dated-------------------By-------------------------------------------(ROBERTH. GRAY,Secretary-Treasurer)--Dated-------------------By-------------------------------------------(CHARLESL.BOYER,Representative)This noticemust remain posted for 60 consecutive days from the date ofposting, and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1700Bankers Securities Building,Walnut and Juniper Streets, Philadelphia,Pennsylva-nia,TelephoneNo. 735-2612, if they have any question concerning this noticeor compliance with its provisions.